Order so far as appealed from reversed on the law and facts, without costs of this appeal to any party, and the case on appeal settled as contained in the printed record filed on the appeal from the decree of judicial settlement. All concur. (The portion of the order appealed from denies appellant’s motion to settle the proposed case on appeal and provides that certain evidence in the proceedings be deleted from the printed record.) Present — Crosby, P. J., Cunningham, Taylor, Dowling, and Harris, JJ.